DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 19, the claimed, “isolation portion that is formed by grooving on two adjacent edges of the PBC” is unclear. Specifically, referencing applicant’s Figure 1, there are 4 edges of the PCB 600. A top edge (near ref. # 60), a bottom edge (near ref. # 622), a left edge (near ref. # 640), and a right edge. As shown in the figure, only the left edge of PCB 600 has grooves (formed by 640’s), not “two adjacent edges” as claimed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “isolation portion that is formed by grooving on two adjacent edges of the PBC” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 6, 12, 14, 16, 18, and 19 are objected to because of the following informalities:  
Regarding claims 1 and 19, the claimed, “PBC” should be amended to –PCB–. Further regarding claim 1, the claimed, “comprising” should be –comprises–. Further regarding claim 19, the claimed, “comprises” should be –comprises:–.

Regarding claim 12, the claimed, “the two spacing slots” lack antecedent basis in the claims.
Regarding claim 14, the claimed, “each installation seat” lacks antecedent basis in the claims.
Regarding claim 16, the claimed, “the isolation area” lacks antecedent basis in the claims.
Regarding claim 18, the claimed, “the spacing slot” and “any two adjacent connection seats” lack antecedent basis in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–6, 8, 10–13, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulach et al. (US Pub. # 20090315127), hereinafter referred to as Kulach.
	Regarding claims 1, 19, and 20, Kulach teaches, “An inertial measurement apparatus (claims 19 and 20: mechanical device such as a gimbal, robot, unmanned aerial vehicle or a manned aircraft; see [0020]), comprising: a PCB (16); and 5an inertial measurement unit (IMU) 

    PNG
    media_image1.png
    406
    638
    media_image1.png
    Greyscale

Regarding claim 2, Kulach teaches, “wherein the PCB body portion is connected to the isolation portion (20 and 22 connected at 26).”  
Regarding claims 3 and 4, Kulach teaches, “wherein the isolation portion is provided with a connection seat; wherein the IMU being 20fixedly connected to the connection seat (30’s on 18 and 22 are a “connection seat”).”  
Regarding claims 5 and 6, Kulach teaches, “wherein the isolation portion is a symmetric structure (18, 22 surrounded by 24 is symmetrical); where in the isolation portion is 
5	 Regarding claim 8, Kulach teaches, “a 10slotting (24) wherein it is forming a spacing slot.”  
15Regarding claim 10, Kulach teaches, “wherein the spacing slot comprises a continuous spacing slot ([0032, 0033]; 24 is continuously around until portion at 26).”  
Regarding claim 11, Kulach teaches, “wherein the spacing slot comprises a discontinuous spacing slot (24 is rectangular shape; see also marked-up figure above and [0032, 0033]).”  
Regarding claim 12, Kulach teaches, “wherein the two spacing slots are symmetrically formed [0032, 0033].”  
Regarding claim 13, Kulach teaches, “wherein the spacing slot is a slot area formed by removing copper foil on the PCB or a slot area formed by cutting a part of the PCB [0035, 0046].”  
Regarding claim 15, Kulach teaches, “wherein the continuous spacing slot is rectangular (24 is rectangular shape; also see [0032, 0033]).”  
Regarding claim 17, Kulach teaches, “wherein the IMU 15comprises a gyroscope or an accelerometer [0019].”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulach (US Pub. # 20090315127) in view of Gao et al. (CN 205664838), hereinafter referred to as Gao.
	Regarding claim 7, Kulach does not appear to teach, “wherein the PCB body portion is symmetrically provided with a pair of installation seats on two sides of the connection seat.” However, Gao teaches the deficiencies of Kulach (circuit board 2 has a pair of installation seats 6’s on two sides of where connection seat of 22 sits). It would have been obvious to one skilled in the art at the time of filing to modify Kulach’s invention to include wherein the PCB body portion is symmetrically provided with a pair of installation seats on two sides of the connection seat.
	The ordinary artisan would have been motivated to modify Kulach’s invention for at least the purpose of improving the inertial measuring by improving installation stability and damping of the circuit board.
Regarding claim 9, Kulach does not appear to teach, “wherein the spacing slot is formed between each installation seat and the connection seat on the PCB.” However, Gao teaches the deficiencies of Kulach (Fig. 5, ref. # 24’s). It would have been obvious to one skilled in the art at the time of filing to modify Kulach’s invention to include wherein the spacing slot is formed between each installation seat and the connection seat on the PCB.
	The ordinary artisan would have been motivated to modify Kulach’s invention for at least the purpose of further improving the inertial measuring by improving installation stability and damping of the circuit board.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulach (US Pub. # 20090315127) in view of Gao (CN 205664838), and further in view of Wyatt et al. (US Pub. # 20180027650), hereinafter referred to as Wyatt.
Regarding claims 514 and 16, Kulach and Gao do not appear to teach, “wherein the PCB body portion is provided with an isolation area around each installation seat; wherein the isolation area is a remaining position after conductive copper foil of the PCB is removed.” However, Wyatt teaches the deficiencies of Kulach and Gao (Fig. 1–3; [0024, 0032–0034]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kulach and Gao’s invention to include wherein the PCB body portion is provided with an isolation area around each installation seat; wherein the isolation area is a remaining position after conductive copper foil of the PCB is removed.
The ordinary artisan would have been motivated to modify the combination of Kulach and Gao’s invention for at least the purpose of electrically isolating the circuit board and components from the rest of the apparatus to ensure the thin circuits and small components are isolated from each other, preventing improper electrical discharge.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulach and Gao as applied to claim 7 above, and further in view of Tanenhaus et al. (US Pub. # 20070032951), hereinafter referred to as Tanenhaus.
Regarding claim 18, Kulach and Gao do not appear to teach, “wherein there is a plurality of IMUs, the PCB being correspondingly provided with a plurality of connection seats, and the spacing slot being formed between any two adjacent 20connection seats.” However, Tanenhaus teaches the deficiencies of Kulach and Gao (ref. # 14; [0044, 0054, 0055]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Kulach and Gao’s invention to include wherein there is a plurality of IMUs, the PCB being correspondingly provided with a plurality of connection seats, and the spacing slot being formed between any two adjacent 20connection seats.
The ordinary artisan would have been motivated to modify the combination of Kulach and Gao’s invention for at least the purpose of improving sensing accuracy as described by Tanenhaus. Further see Dawson et al. (US Pat. # 9790089) (ref. # 12; col. 4, ln. 45–54) for further teaching of multiple sensors and spacing slots.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach circuit boards with measuring devices including isolation portions for improving the sensing capabilities of the measuring devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN D WALSH/            Primary Examiner, Art Unit 2852